Citation Nr: 0118484	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  01-01 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from August 1950 to March 
1952.  This appeal comes to the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Montgomery, Alabama.  

The issue of evaluation of PTSD is reflected on the first 
page of this decision in accordance with Fenderson v. West, 
12 Vet. App. 119 (1999).  In Fenderson, the U.S. Court of 
Appeals for Veterans Claims (Court) addressed the issue of 
"staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection -- which describes the present 
case -- and a claim for an increased rating of a service-
connected disability.  The Court held that where the issue 
involves an appeal which has been developed from the initial 
rating assigned following a grant of service connection, 
adjudicators must consider whether separate, or "staged" 
ratings may be assigned for separate periods of time.  The 
Court specifically found that framing the issue as 
"entitlement to an increased rating" did not sufficiently 
inform the veteran that the issue actually involved any or 
all of the retroactive period from the effective date of the 
grant of service connection in addition to a prospective 
rating.  Id.  The veteran is not prejudiced by the naming of 
this issue as the Board has not dismissed any issue.  The 
Board notes that the Court has not provided a substitute name 
for this type of issue.  Before the Board may execute a 
staged rating of the veteran's disability, it must be 
determined that there is no prejudice to the veteran to do so 
without remand to the RO for that purpose.  See Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  As the regulations and 
rating criteria have been provided, the Board finds no 
prejudice to the veteran in considering the issue as 
entitlement to higher evaluation on appeal from the initial 
grant of service connection.  

Preliminary review of the record does reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his PTSD to the VA Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  That regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

The veteran's PTSD is manifested by occasional recurrent 
intrusive thoughts, intermittent nightmares, and a Global 
Assessment of Functioning (GAF) score of 68.



CONCLUSION OF LAW

An evaluation in excess of 10 percent for PTSD is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  
Specifically, this law, among other things, redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  By virtue of the Statement of the Case 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the information and 
evidence necessary to substantiate his claim for an increased 
rating for PTSD.  The RO made reasonable efforts to obtain 
relevant records adequately identified by the veteran, in 
fact, it appears that all evidence identified by the veteran 
relative to this claim has been obtained and associated with 
the claims folder.  The evidence of record includes the 
veteran's service medical records, statements from the 
veteran's treating psychologist and psychiatrist, report of 
VA rating examination, and personal statements made by the 
veteran in support of his claim.  The veteran declined the 
opportunity to present testimony at a personal hearing.  The 
Board is unaware of any additional evidence which is 
available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See generally VCAA 2000; McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  Service personnel records reflect that the 
veteran served in Korea during the Korean Conflict, that he 
served as a combat engineer in Korea during the war, and 
received Korean Service War medal with two campaign stars.

In a June 2000 report, Daryl K. Hamblin, Ph. D. stated that 
the veteran complained of disturbing and disruptive 
flashbacks of increasing frequency and severity and that the 
images sometimes came as nightmares and sometimes occurred 
when he was awake.  Specific images and events he recalled 
included hosing body parts off pontoon bridges, burning 
bodies and body parts with napalm, cascades of bodies and 
body parts from bombings that were washed down from mountains 
during the monsoon season, and a friendly-fire type strafing 
episode by a Navy flier.  The examiner stated that the 
veteran met the criteria for chronic, delayed post-traumatic 
stress disorder (PTSD) which warranted further evaluation by 
VA.  

At a July 2000 VA examination, the veteran stated that he 
started to experience frequent intrusive thoughts, flashbacks 
and nightmares after he retired in 1992.  He complained of 
seeing things that happened in Korea in dreams and nightmares 
and had frightening intrusive thoughts of his experiences in 
Korea.  He reported becoming more irritable and sometimes 
spoke harshly to his family members.  The veteran was neat 
and clean, with good grooming.  Eye contact was good and 
speech was clear, coherent and relevant.  His mood was 
euthymic and affect was within normal limits.  He reportedly 
was moody by which he meant he blew small things out of 
proportion.  He stated that he cared for his wife and his 
adult daughter.  He reported variable sleep and that he 
awakened with worries, nightmares, physical pain, and 
difficulty returning to sleep.  He experienced occasional 
nightmares involving traumatic events from Korea.  He 
reported intermittent anxiety that resulted from feeling 
irritable and occurred on a weekly basis.  He denied the 
presence of panic attacks.  On evaluation, he was oriented to 
time, person and place.  Attention and concentration were 
good.  There was some difficulty with short-term memory and 
concentration.  He reported experiencing auditory illusions 
of hearing distant rumbling sounds over the previous 12 to 18 
months.  He denied visual hallucinations, paranoid ideation, 
homicidal ideation, or suicidal ideation.  He described 
frequent intrusive thoughts related to his Korean War 
experience.  The examiner noted that media attention to the 
Korean Conflict triggered his symptoms.  He avoided all war 
movies because of the memories and nightmares that they would 
cause.  He did not report significant hyperactive startle 
response except that he did not like heavy fireworks or sharp 
backfiring sounds.  The examiner stated that the veteran met 
the criteria for a diagnosis of PTSD and that his symptoms of 
PTSD appeared genuine if mild in intensity.  He was able to 
maintain successful employment for 37 years.  He was retired 
and cared for his invalid wife and daughter.  He was able to 
socialize, although he did this less frequently because of 
his wife's condition.  His vocational and social functioning 
were only mildly impaired.  The diagnosis was mild, chronic 
delayed PTSD.  The global assessment of functioning score 
(GAF) was 68.  

A. Almon Ward, M.D., reported in an August 2000 statement, 
that the veteran had PTSD as a result of his Korean combat 
experience.  After retirement in 1992, his symptoms of PTSD 
returned.  Dr. Ward stated that the symptoms of PTSD were 
moderate.    

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, since the present appeal arises from an 
initial rating decision which established service connection 
and assigned the initial disability evaluations, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

PTSD is rated as 10 percent disabling where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
PTSD is rated as 30 percent disabling where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2000).  

The Board observes that the Global Assessment of Functioning 
(GAF) scale is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness." Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 
GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

The current manifestations of PTSD based on three psychiatric 
reviews are characterized as mild to moderate.  By far the 
most complete and detailed examination was by VA, and the 
conclusion from that examination was that the intensity of 
the veteran's PTSD was not more than mild.  In the context of 
his retired status, his active symptomatology have little 
adverse effect on his functioning.  In his household, he has 
been to be the mainstay, and has no trouble meeting this 
role.  His active PTSD symptomatology have not impaired his 
occupational and social functions beyond a level of mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.  He was not in need of any medication for 
PTSD.  His global assessment of functioning is consistent 
with not more than mildly disabling PTSD.  The demonstrated 
severity of PTSD is far less than that required for the next 
higher rating of 30 percent, because he is shown to be far 
less disabled than that which would equate or approximate 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  His mood 
was depressed.  He was not suspicious and denied panic 
attacks.  He was not shown to be particularly anxious, to 
suffer from chronic sleep impairment or to experience mild 
memory loss of the caliber consistent with a higher rating.  

The veteran is competent to report that a higher evaluation 
is warranted for his service-connected psychiatric 
symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the Board attaches far more probate weight to the 
observations and opinions of professionals skilled in the 
evaluation of psychiatric/psychological disabilities when 
evaluating the evidence.  Therefore, the Board concludes that 
an evaluation in excess of 10 percent for the veteran's PTSD 
is not warranted.  In view of the foregoing, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim for an increased rating for PTSD.  That 
claim, accordingly, fails.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).


ORDER

An evaluation in excess of 10 percent for PTSD is denied.  




		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

 


